DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 02/24/2021, with respect to claim 1 and “a catalytic metal dispersed and supported on a surface of a carbon powder carrier” have been fully considered and are persuasive in light of the amendment.  Hays discloses methods of co-sputtering and e-beam deposition [0137], and no method is disclosed wherein a dispersion of catalyst particles on a surface of a carbon powder carrier would be inherent or suggested. 
Additional prior art reference JP 2006-222092 (see 02/28/2019 IDS) discloses an alloy powder supported on the surface of carbon particles [0043], but the amount of Zr is limited to outside the claimed Pt:Co:Zr ratio [0084, 0085], and aluminum is included while the claims require an alloy of platinum, cobalt and zirconium [0085]. Additional prior art reference US PGPub 2010/0279210 (see 02/28/2019 IDS) discloses a nanostructured PtCoZr alloy [0012], but alternative organic crystalline whiskers are used for catalyst support as opposed to corrosive carbon supported dispersed catalysts [0035]. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-15 and 18-22 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725